J-S53032-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                     Appellee           :
                                        :
              v.                        :
                                        :
 JERMAINE I. GOODMAN                    :
                                        :
                     Appellant          :       No. 2748 EDA 2017

                Appeal from the PCRA Order August 4, 2017
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0005440-2009


BEFORE:   GANTMAN, P.J., OTT, J., and PLATT*, J.

JUDGMENT ORDER BY GANTMAN, P.J.:             FILED SEPTEMBER 05, 2018

     Appellant, Jermaine I. Goodman, appeals pro se from the order entered

in the Philadelphia County Court of Common Pleas, which denied his first

petition brought pursuant to the Post-Conviction Relief Act (“PCRA”), at 42

Pa.C.S.A. §§ 9541-9546. On May 4, 2010, Appellant entered a negotiated

guilty plea to aggravated assault, possession of a firearm prohibited,

possession of an instrument of crime, and retail theft. The court sentenced

Appellant that same day to an aggregate term of 10 to 20 years’

imprisonment.      On August 7, 2012, this Court vacated the judgment of

sentence and remanded to the trial court for resentencing in accordance with

the terms of his negotiated plea agreement. The court resentenced Appellant

on August 14, 2014, to an aggregate term of 10 to 20 years’ imprisonment.

This Court affirmed the judgment of sentence on November 12, 2015; our


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S53032-18


Supreme Court denied a petition for allowance of appeal on March 16, 2016.

Commonwealth v. Goodman, 134 A.3d 488 (Pa.Super. 2015) (unpublished

memorandum), appeal denied, ___ Pa. ___, ___ A.3d ___ (2016).

       Appellant timely filed a pro se PCRA petition on February 22, 2017. The

PCRA court appointed counsel on March 21, 2017, who filed a Turner/Finley1

letter and a motion to withdraw as counsel on June 8, 2017. That same day,

the PCRA court issued notice pursuant to Pa.R.Crim.P. 907. On August 4,

2017, the PCRA court dismissed Appellant’s PCRA petition and granted

counsel’s motion to withdraw. Appellant timely filed a pro se notice of appeal

on August 16, 2017. The PCRA court did not order and Appellant did not file

a concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b).

       Initially, we recognize:

           [A]ppellate briefs and reproduced records must materially
           conform to the requirements of the Pennsylvania Rules of
           Appellate Procedure. This Court may quash or dismiss an
           appeal if the appellant fails to conform to the requirements
           set forth in the Pennsylvania Rules of Appellate Procedure.
           Although this Court is willing to liberally construe materials
           filed by a pro se litigant, pro se status confers no special
           benefit upon the appellant. To the contrary, any person
           choosing to represent himself in a legal proceeding must, to
           a reasonable extent, assume that his lack of expertise and
           legal training will be his undoing.

Commonwealth v. Adams, 882 A.2d 496, 497-98 (Pa.Super. 2005)


____________________________________________


1 Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

                                           -2-
J-S53032-18


(internal citations omitted).        See also Pa.R.A.P. 2114-2119 (addressing

specific requirements of each subsection of brief on appeal).

       Instantly, the defects in Appellant’s brief are substantial. Appellant’s

brief falls well below the standard delineated in the Rules of Appellate

Procedure. Significantly, Appellant did not include a statement of jurisdiction

or a statement of questions involved.             See Pa.R.A.P. 2114, 2116;

Commonwealth v. Maris, 629 A.2d 1014, 1015 (Pa.Super. 1993) (stating

omission of statement of questions involved is particularly grievous because

it defines specific issues for review). Additionally, Appellant’s brief does not

have a statement of the scope and standard of review or a summary of the

argument.      See Pa.R.A.P. 2111(a)(3), 2118.       These substantial defects

preclude meaningful review and warrant suppression of Appellant’s brief2 and

dismissal of the appeal. See Adams,supra; Pa.R.A.P. 2101. Accordingly, we

suppress Appellant’s brief and dismiss his appeal.

       Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/5/18

____________________________________________


2The bulk of Appellant’s brief asserts his PCRA and appellate counsel, as well
as the trial court and this Court, incorrectly stated the facts of Appellant’s
case. The certified record, however, belies Appellant’s assertions.

                                           -3-